Relator, prior to June 23, 1923, was a solicitor of insurance, duly licensed by the state superintendent of insurance, and on that date his license was revoked. Thereafter, on November 24, 1923, he filed his petition in mandamus in this court, alleging certain grounds for reinstatement, and the cause came on for hearing on March 11, 1924.
Our attention has been called to Section 644, General Code, which, among other things, provides:
"Unless revoked by the superintendent of insurance, or unless the company by written notice to the superintendent cancels the agent's authority to act for it, such license and any other license issued to an agent or any renewal thereof shall expire on the last day of February next after its issue." *Page 622 
Section. 644-1, General Code, among other provisions, contains the following:
"Unless revoked by the superintendent of insurance, or unless the agent by written notice to the superintendent cancels the solicitor's authority as such solicitor, such license and any other license issued to a solicitor or any renewal thereof shall expire on the last day of February next after its issue."
The license of relator as such solicitor having expired by statutory limitation, an inquiry into the alleged reasons why relator should be reinstated for the remainder of the term of his said license would be vain and futile; it not being within the power of the court to grant any relief. The petition will therefore be dismissed at relator's costs on the authority ofMiner v. Witt, City Clerk, 82 Ohio St. 237, 92 N.E. 21.
Petition dismissed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 623